DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (US-20200053798-A1), hereinafter “Tsai”, in view  Yoo et al. (US 2017 /0244586 A1), hereinafter “Yoo”.
Tsai teaches ‘a wireless communication device, comprising: a memory storing software instructions; processor circuitry’ (Tsai: Fig.6) configured to implement the software instructions to cause the wireless communication device (Tsai: [0039]) to:
‘receive, from a base station, a downlink control information (DCI) message including an indication of a listen-before-talk (LBT) category’ (Tsai: [0121], “LBT parameters for messages in a RACH procedure can be determined to specify LBT type and/or priority class for message 1 and message 3. The LBT parameters may be signaled by a PDCCH”; signaling by PDCCH may imply use of DCI)’;
‘perform an LBT procedure based on the LBT category’ (Tsai: Clm. 1, “performing an LBT operation based on the LBT parameters;”; see also Fig. 32, step 3204; LBT parameters may include type disclosed above and defines LBT type, which defines the category as per the claim);
‘in response to successful completion of the LBT procedure, transmit a message’ (Tsai: Clm. 1, “transmitting an uplink signal to the base station when the LBT operation is successful”; see also Fig.32, step 3206). 
	Tsai however does not teach, ‘an indication of cyclic prefix information’, and ‘transmit a message … having a cyclic prefix based on the cyclic prefix information’.
Analogous prior art Yoo in the same field of endeavor teaches, ‘an indication of cyclic prefix information’ (Yoo: [0035], “a CP length may be dynamically indicated in each packet or listen-before-talk (LBT) frame to increase communication efficiency and reduce overhead”; see also [0099]);
Yoo also teaches transmitting uplink signal having a cyclic prefix based on the cyclic prefix information. (Yoo: [0045], “indicated CP may be applicable for both uplink and downlink transmission, where the CP length may be the same for both uplink and downlink.”; the disclosure implies that uplink transmission will use the indicated CP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Yoo with that of Tsai to reduce communication overhead as disclosed by Yoo, “A wireless device may communicate using a dynamic cyclic prefix (CP) length to reduce communications overhead” ([0008]); [0034] discloses how dynamic CP length may reduce overhead for channels with variable delay spread.







Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Combination of Tsai and Yoo as applied to claim 1 above, and further in view of Sun et al. (US 2020/0313946 A1), hereinafter “Sun”.
Regarding claim 2, combination of Tsai and Yoo teaches the wireless communication device of claim 1 (discussed above). 
Combination of Tsai and Yoo however fails to expressly teach, ‘wherein the indication of the LBT category is included in a first information element (IE) of the DCI message, and the indication of the cyclic prefix information is included in a second, different IE’ (Sun: [0106], “The message 900 may include a CP extension length indicator 910, an LBT indicator 920; [0107] In an example, the BS may transmit the message 900 in a downlink control information (DCI) messages”; the disclosures show transmission of LBT indicator and CP indicators in different information elements).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine teaching of Sun with that of combination of Tsai and Yoo and come up with the claimed invention motivated to keep the LBT indication and the CP extension length as separate for simpler implementation.

Regarding claim 3, combination of Tsai and Yoo teaches the wireless communication device of claim 1 (discussed above). 
Combination of Tsai and Yoo however fails to expressly teach, ‘wherein the indication of the LBT category and the indication of the cyclic prefix information are both included in a single information element (IE) of the DCI message’.
Sun in the same field of endeavor in [0104] teaches how a single element, 801a, 801b, 801c, or 801d provide both the LBT indication and CP extension length. “In addition to signaling CP extension length information, the options 801a, 801b, 801c, 801d also provide LBT mode information. Details of how the mapping happens, is provided in [0104].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine teaching of Sun with that of combination of Tsai and Yoo and come up with the claimed invention motivated by reducing the size of DCI by not providing a redundant information.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Tsai and Yoo as applied to claim 1 above, and further in view of Yang et al. (US 2017/0238342 A1), hereinafter “Yang”.
Regarding claim 4, combination of Tsai and Yoo teaches the wireless communication device of claim 1 (discussed above).
Tsai teaches ‘wherein the DCI message also includes an indication of a channel access priority class (CAPC)’ (Tsai: [0122], “a base station can transmit LBT category and/or CAPC to a UE”).
Combination of Tsai and Yoo however does not expressly teach, ‘wherein the LBT procedure is further based on the CAPC’. 
Yang in the same field of endeavor teaches the claim, ‘wherein the DCI message also includes an indication of a channel access priority class (CAPC), wherein the LBT procedure is further based on the CAPC’  (Yang: [Abstract], “The base station first determines the Channel Access Priority (CAP) for uplink LBT, and then signals such CAP to the UE via PDCCH. Upon receiving the CAP, the UE performs LBT procedure with corresponding CAP before uplink transmission”; [0032], “Each device is expected to access the channel based on the AC-specific LBT parameters to which the traffic belongs … The four access categories are also referred to as channel access priority class (CAPC) for the purpose of uplink LBT”; see also Fig. 11, step 1103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Yang with that of combination of Tsai and Yoo so that proper LBT parameters like maximum allowed contention window sizes may be chosen as per the tables 310 and 320 in Fig.3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Tsai and Yoo as applied to claim 1 above, and further in view of Babaei et al. (US 2022/0150964 A1), supported by Provisional application No. 62/716,806, filed on Aug. 9, 2018. hereinafter “Babaei” .
Regarding claim 5, combination of Tsai and Yoo teaches the wireless communication device of claim 1 (discussed above).
Combination of Tsai and Yoo however fails to expressly teach, ‘wherein the DCI message also includes an instruction for the wireless communication device to autonomously select a channel access priority class (CAPC), wherein the processor circuitry is further configured to implement the software instructions to cause the wireless communication device to: select a CAPC in response to receiving the DCI message’. 
Analogous prior art Babaei teaches CAPC selection by the UE itself, (Babaei: [0344], “In an example, for Autonomous Uplink (AUL) transmissions the LBT may not be signaled in the uplink grant”; [0347[, “for type 2 uplink channel access on AUL, the UE may select logical channels corresponding to any Channel Access Priority Class for UL transmission in the subframes signaled by base station in common downlink control signaling.”), wherein the LBT procedure is further based on the selected CAPC (Babaei: [0513], “The listen before talk procedure may be based on the channel access priority class”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Babaei with that of the combination of Tsai and Yoo to be able to autonomously select the CAPC so that LBT category may be selected accordingly, without further indication regarding CAPC selection from the base station

Claims 6-9 and  14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Claims 6 and 14:
Regarding claim 6, Tsai teaches ‘a wireless communication device, comprising:
a memory storing software instructions; processor circuitry’ (Tsai: Fig.6) configured to implement the software instructions’ (Tsai: [0039]) to cause the wireless communication device to:
‘receive, from a base station, a first message granting an uplink transmission at a particular time, the first message including an indication of a listen-before-talk (LBT) category to be used for the uplink transmission’ (Tsai: [0114], “The RAR 1416 contains an uplink grant, which indicates resources on the unlicensed carrier 1480 on which the UE 1104 may transmit a random access message 1430 ( e.g., the message 3 as described supra referring to FIG. 12). Further, the RAR 1416 may also contain the LBT parameters 1418 (e.g., in the uplink grant)”);
‘determine whether the particular time is within a channel occupancy time (COT) initiated by the base station’ ([0106], “the base station may share a channel occupancy time (COT) that it has acquired with its serving UEs”; implied by the disclosure above regarding the sharing of COT and the uplink grant). 
Tsai teaches ‘perform an LBT procedure defined by the LBT category indicated in the first message’ (Tsai: Clm. 1, “performing an LBT operation based on the LBT parameters”); and 
‘perform an LBT procedure defined by a second LBT category, other than the LBT category indicated in the first message’ ([0106], “To mitigate the impact of LBT failures in accessing unlicensed spectrum, the base station may share a channel occupancy time (COT) that it has acquired with its serving UEs so that one-shot or no-LBT is possible for UEs that are scheduled with this gNB-initiated COT”; [0109] “The RACH parameters 1316 may specify one or more RACH occasions 1330-1, ... , 1330-M, within the channel occupancy time 1320, at which the UE 1104 may transmit a preamble sequence ( e.g., the preamble sequence 1152)”; second LBT category is LBT category one, as defined in [0110], “The LBT parameters 1318 specifies a particular category of LBT operation. The particular category of LBT is one of: a category in which no CCA procedure is performed ( category 1 )”);
‘in response to successful completion of an LBT procedure, transmit the uplink transmission at the particular time’ (Tsai: Clm. 1, “transmitting an uplink signal to the base station when the LBT operation is successful”; see also Fig.32, step 3206; transmission at the particular time is implied based on disclosure above, the granted time for uplink transmission).
Tsai however does not expressly teach, in response to determining that the particular time is not within the COT initiated by the base station’ or ‘within the COT initiated by the base station’,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure by Tsai to include the limitation based on the disclosure regarding LBT types discussed above, as per [0110], to compare uplink grant time is within the gNB initiated COT or not. Motivation for this check is avoid LBT procedure if uplink grant is within the COT and perform LBT if outside, because within the COT, gNB already acquired the channel and LBT is not necessary.

Claim 14 is for a non-transitory computer-readable medium associated with device of claim 6. Claim is change in category with respect to claim 6. Claim may be rejected based on rejection of claim 6.

Claims 7 and 15:
Regarding claim 7, Tsai teaches the wireless communication device of claim 6 (discussed above), wherein the processor circuitry is further configured to implement the software instructions to cause the wireless communication device to:
‘receive, from the base station, a second message indicating timing information for the COT initiated by the base station, wherein determining whether the particular time is within the COT initiated by the base station is based on the timing information’ (implied by disclosures by Tsai and discussed above regarding sharing of COT by gNB, “the base station may share a channel occupancy time (COT) that it has acquired with its serving UEs” ([0106]), and uplink grant) .
Claim 15 is for a non-transitory computer-readable medium associated with device of claim 7. Claim is change in category with respect to claim 7. Claim may be rejected based on rejection of claim 7.

Claims 8 and 16:
Regarding claim 8, Tsai teaches the wireless communication device of claim 6 (discussed above), ‘wherein the LBT procedure defined by the LBT category indicated in the first message includes a random back-off’ (Category 3  LBT or category 4 LBT; [0110], “a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed (category 3), and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed ( category 4 )”), ‘wherein the LBT procedure defined by the second LBT category does not include a random back-off’ (Category 1 or category 2 LBT; a category in which no CCA procedure is performed ( category 1 ), a category in which a CCA procedure without a random backoff is performed (category 2)).
Claim 16 is for a non-transitory computer-readable medium associated with device of claim 8. Claim is change in category with respect to claim 8. Claim may be rejected based on rejection of claim 8.

Claims 9 and 17:
Regarding claim 9, Tsai teaches the wireless communication device of claim 6 (discussed above), ‘wherein the LBT procedure defined by the second LBT category allows for transmission without performing a clear channel assessment’ (as discussed above in claim 6, category 1 LBT does not require performance of clear channel assessment and second LBT category of the may be the category 1 LBT as disclosed in Tsai; user equipment does not need to perform clear channel assessment if the transmission is within the gNB initiated COT discussed above).
Claim 17 is for a non-transitory computer-readable medium associated with device of claim 9. Claim is change in category with respect to claim 9. Claim may be rejected based on rejection of claim 9.

Claims 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 6 above, and further in view of Sun.
Claims 10 and 18:
Regarding claim 10, Tsai teaches the wireless communication device of claim 6 (discussed below). 
Combination of Tsai  however does not expressly teach, ‘wherein the first message includes a downlink channel information (DCI) message, wherein the indication of the LBT category is included in a first information element (IE) of the first message, wherein a second IE of the first message includes an indication of cyclic prefix information for the uplink transmission’.
Sun in the same field of endeavor teaches the claim element (Sun: [0106], “The message 900 may include a CP extension length indicator 910, an LBT indicator 920; [0107] In an example, the BS may transmit the message 900 in a downlink control information (DCI) messages”; the disclosures show transmission of LBT indicator and CP indicators in different information elements).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine teaching of Sun with that of combination of Tsai and come up with the claimed invention motivated to keep the LBT indication and the CP extension length as separate for simpler implementation.
Claim 18 is for a non-transitory computer-readable medium associated with device of claim 10. Claim is change in category with respect to claim 10. Claim may be rejected based on rejection of claim 10.
Regarding claim 13, Tsai teaches the wireless communication device of claim 6 (discussed above). 
Tsai however fails to expressly teach, ‘wherein the first message includes a downlink channel information (DCI) message, wherein a first information element (IE) of the first message includes the indication of the LBT category and an indication of cyclic prefix information for the uplink transmission’.
Sun in the same field of endeavor in [0104] teaches how a single element, 801a, 801b, 801c, or 801d provide both the LBT indication and CP extension length. “In addition to signaling CP extension length information, the options 801a, 801b, 801c, 801d also provide LBT mode information. Details of how the mapping happens, is provided in [0104].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine teaching of Sun with that of combination of Tsai and Yoo and come up with the claimed invention motivated by reducing the size of DCI by not providing a redundant information.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Sun as applied to claim 10 above, and further in view of Yang.
Claims 11 and 19:
Regarding claim 11, combination of Tsai and Sun teaches the wireless communication device of claim 10 (discussed above). 
Combination of Tsai and Sun however fails to expressly teach the claim element.
Sun teaches about two information elements in DCI comprising LBT and Cyclic Prefix indication but fails to teach the CAPC indication.
Yang in the same field of endeavor teaches about CAPC indication, ‘wherein performing the LBT procedure defined by the LBT category indicated in the first message comprises performing the LBT procedure as defined by the CAPC’ (Yang: [Abstract], “The base station first determines the Channel Access Priority (CAP) for uplink LBT, and then signals such CAP to the UE via PDCCH. Upon receiving the CAP, the UE performs LBT procedure with corresponding CAP before uplink transmission”; [0032], “Each device is expected to access the channel based on the AC-specific LBT parameters to which the traffic belongs … The four access categories are also referred to as channel access priority class (CAPC) for the purpose of uplink LBT”; see also Fig. 11, step 1103), but fails to teach, ‘wherein a third IE of the first message includes an indication of a channel access priority class (CAPC)’.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Tsai, Sun, and Yang to include all the indications in separate information elements of DCI for user equipment to define its method of operation.
Claim 19 is for a non-transitory computer-readable medium associated with device of claim 11. Claim is change in category with respect to claim 11. Claim may be rejected based on rejection of claim 11.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Tsai and Sun as applied to claim 10 above, and further in view of Babaei and Yang.
Claims 12 and 20:
Regarding claim 12, combination of Tsai and Sun teaches the wireless communication device of claim 10 (discussed above). 
Combination of Tsai and Sun  however fails to teach, ‘wherein a third IE of the first message includes an instruction for the wireless communication device to autonomously select a channel access priority class (CAPC).
Babaei in the same field of endeavor teaches about CAPC selection by the UE itself, as discussed above in claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures of Babaei with amendments, with that of the combination of Tsai and Sun, the amendment being addition of third information element indicating the autonomous selection of CAPC for simple implementation of the choice of CAPC, which could be done by a single bit of information deciding whether to go for autonomous selection or select as per the indication in the DCI.
‘wherein the processor circuitry is further configured to implement the software instructions to cause the wireless communication device to: select a CAPC in response to receiving the first message, wherein performing the LBT procedure defined by the LBT category indicated in the first message comprises performing the LBT procedure as defined by the selected CAPC’ (Disclosed by Yang as discussed above in claim 4, with the same motivation for combining the disclosures).
Claim 20 is for a non-transitory computer-readable medium associated with device of claim 12. Claim is change in category with respect to claim 12. Claim may be rejected based on rejection of claim 12.
Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. R2-1910785 teaches Signaling options of LBT category for Msg3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462